Case 7:21-cv-01574-VB Document 52 Filed 05/27/21 Page 1of1

UNITED STATES DISTRICT COURT | es oe
SOUTHERN DISTRICT OF NEW YORK FO !

 

 

 

wee eeee nen ewe eee ee - — -X
LEON LIPSAY, oo
Plaintiff, ; - ry |
. : |27 [r-1
ORDER OF
EQUIFAX INFORMATION SERVICES LLC; : PARTIAL DISMISSAL
EXPERIAN INFORMATION SOLUTIONS, : :
INC.; GENESIS FS CARD SERVICES, INC; _ : 21 CV 1574 (VB)
and TRANS UNION LLC,
Defendants.
wee eee ee eee wee ee eee eee eee eee ee eee eee eee ee eee x

The Court has been advised plaintiff and defendants Experian Information Solutions, Inc.
(“Experian”) and Equifax Information Services LLC (“Equifax”), have reached a settlement in
principle in this case. Accordingly, it is hereby ORDERED that this action is dismissed as to
Experian Information Solutions, Inc., and Equifax Information Services LLC only, without costs,
and without prejudice to the right to restore Experian and Equifax to the action, provided the
application to restore Experian and Equifax to the action is made by no later than August 25,
2021. To.be clear, any application to restore Experian or Equifax to the action must be filed by
August 25, 2021, and any application to restore Experian or Equifax to the action filed thereafter
may be denied solely on the basis that it is untimely.

The Clerk is instructed to terminate Experian Information Solutions, Inc., and Equifax
Information Services LLC from the docket.

Dated: May 27, 2021

White Plains, NY
SO ORDERED:

Vu,

Vincent L. Briccetti
United States District Judge

 

 
